Title: To Benjamin Franklin from John Bondfield, 1 February 1782
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 1 february 1782
I have before me the honor of your favor of the 26th covering the passport I applyd for— By the Laws of Navigation every Ship of every Nation must have a Register or other Document to justify the National property of the Flag under which she Sails. I make use of the passport to supply the want of a regular register. In Letters of Marque the Commission you Grant constitutes the National property but in Small Vessels unarmed have only the passport in the place of a regular Register to exhibit. This Vessel as also others we have in view being purchased from French Owners the property changing and sailing under the protection of America must be naturalized to obtain the benefit of the Flag which in France Spain and the West Indies is of consiquence. If you have any other form by which Vessels bought in Europe by the Subjects of the United States are put under the protection of America is what I petitiond for. I do not desire to introduce any irregular or unpracticed mode. I doubt not but other American Merchants in France have purchased Vessels. If they have not apply’d to you for Passports Registers or other Documents the Ships must have proceeded under their former Registers as French or other Foreign Property. The Sole Power from America of Naturalization resting with you every protection must from you derive. The doubts you have form’d that these applications are made to cover irregular or Illicit Commerce are groundless they are every way consistent to the constitution and Laws of the United States. I am sorry that my Application permitted an Alution from you of that tendency to my prejudice. The inclosed are Copys of the permissions Granted by the Ministry agreable to the forms establishd in these Cases which I transmit you as a testimony of the due line of these proceedings. Rest assured Sr. of my steddy attatchment to the constitutions and regulations establisht by Congress not to undertake any Act that should reflect a Censure. With due respect I have the Honor to be Sir Your most Obedient Humble Servant
John Bondfield
 
Addressed: Son Excellence / Benjamin Franklin Esqr. / Ministre Plenipotener des Etats / Unies de lAmerique / a / Paris
Notation: J Bondfield 1st. Feby. 1782.
